DETAILED ACTION
Summary
This Office action is in response to reply dated June 22, 2022.  Claims 1-13 and 15-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
After interview held on July 8, 2022, authorization for this examiner’s amendment was given by Paul Maier on July 13, 2022.

Amendments to claims dated June 22, 2022:
13.	(Currently Amended) An RFID tag comprising: 
an RFID tag body having a conductor with a coil opening; and 
a metal fixture configured to fix the RFID tag body to a metal surface of an article, 
wherein the RFID tag body is rectangular parallelepiped shape with first and second side surfaces that face each other, third and fourth side surfaces that face each other and are orthogonal to the first side surface, a top surface, and a bottom surface, 
wherein the conductor is disposed in the RFID tag body and the coil opening extends in a plane that is parallel to the first and second side surfaces of the RFID tag body, and 
wherein the metal fixture includes a mounting portion that extends parallel to and from the bottom surface of the RFID tag body and a plurality of securing portions that secure the RFID tag body, such that the plurality of securing portions do not block or overlap the coil opening of the conductor when the conductor is viewed in the direction perpendicular to the plane, 
wherein the mounting portion is a first portion of the metal fixture and the plurality of securing portions include a second portion that is disposed along the third side surface or the fourth side surface of the RFID tag body, and a third portion divided on that are not in contact with each other.

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments are persuasive.  Senba (JP 2002-157565 A), Florek (US 2016/0020517 A1) and Huang (US 2020/0160136 A1), either alone or in combination, fail to disclose and/or fairly suggest the limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687